Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 recites the limitation "liquid hydrogen".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US 2018/0023768) in view of Massie (US 2018/0217056).

Regarding claim 1 (and claim 11), Robbins discloses an automated method of and system for pipeline sensor integration for liquid product mapping of a pipeline network (see para. 0041 describing the different types of gasoline, diesel, etc.), the method comprising: 
acquiring by a liquid hydrocarbon product is flowing through the pipeline (e.g., the analytical unit in sensory communication with the pipeline; para. 0033, 0046), 
receiving, by a prediction circuit, the acquired first sensor responses (a central processing unit in sensory communication with the analytical units; para. 0033, 0046), 


identifying, by the prediction circuit, the first liquid hydrocarbon product in the pipeline based on the 






As illustrated by the stricken portions above, Robbins does not disclose the plurality of sensors, the integrating step/capability of the prediction circuit, or that the prediction circuit is built from training data as claimed.

However Massie teaches that it was known to perform similar steps and provide a similar system in a pipeline network comprising the steps / capabilities of:
similarly acquiring, by a plurality of sensors of the pipeline network, first sensor responses of a pipeline in the pipeline network when a first hydrocarbon product is flowing through the pipeline (para. 0018, lines 12-14);
similarly receiving, by a prediction circuit, the acquired first sensor responses (which performs the calculations described at para. 0018);
integrating, by the prediction circuit, the received first sensor responses into one or more integrated first sensor responses in order to improve accuracy of the received first sensor responses (para. 0018, lines 14-23); and
similarly identifying, by the prediction circuit, the first hydrocarbon product in the pipeline based on the integrated first sensor responses (e.g., para. 0018: “the gases which are being looked for in the sample”; also see para. 0020), wherein:
the prediction circuit is built from training data using a machine learning process (para. 0018, lines 1-12), and
the training data comprises first training sensor responses of the pipeline by the plurality of sensors acquired at a previous time when the first hydrocarbon product was flowing through the pipeline (para. 0018, lines 1-12).

To more accurately distinguish between the different types of liquids in Robbin’s pipeline network, it would have been obvious to perform the acquiring with a plurality of sensors, and to perform the receiving step, the integrating step, and identifying steps using a prediction circuit that is built from training data as claimed, as similarly taught by Massie.

Regarding claim 11, Robbins / Massie reners obvious a system as claimed further comprising a plurality of sensors and a prediction circuit, where the claimed capabilities and features of the sensors and prediction circuit are analogously mapped to the components which perform the method steps of claim 1.
Regarding claims 2 and 12, Robbins discloses the invention as claimed with exception to the steps of leak detecting and alerting.  However, the use of prediction circuits to detect leaks and alert operators of a detected leak as claimed was well-known in the art at the time of invention (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status), and it would have been obvious to predict a leak and alert operators of leaks in Massie’s pipeline to mitigate economic loss and environmental damage.
Regarding claims 5, 8, 15 and 18, the steps of claim 1 are repeated as the product flowing through the pipeline varies (e.g., see Robbins FIG 3, para. 0071).

Regarding claims 3, 6, 13 and 16, Robbins discloses predicting, by a prediction circuit, a first arrival time of a first hydrocarbon product at a group of one or more valves (i.e., at a location) of the pipeline network based on integrated first sensor responses, the valve group being for directing hydrocarbon products in the pipeline network to their corresponding destinations (para. 0036-0038); controlling, by the prediction circuit, the valve group to a first position at the predicted first arrival time based on the identified first hydrocarbon product (para. 0046-0047); predicting, by the prediction circuit, a second arrival time of a second hydrocarbon product at the group of one or more valves (i.e., at a location) of the pipeline network based on integrated second sensor responses (para. 0036-0038); controlling, by the prediction circuit, the valve group to a second position at the predicted second arrival time based on the identified second hydrocarbon product, the second position being different than the first (para. 0046-0047).  
Regarding claims 10 and 20, Robbins further discloses the methods can be practiced with three fluids, the third fluid being associated with a distinct predicted arrival time and distinct valve position (e.g., para. 0039).  
Regarding claims 4, 7, 9, 14, 17 and 19 it would have been obvious to alert an operator of the pipeline network as claimed and to use the industrial internet of things for sending signals in the Robbins/Massie system since it was well-known that such network operators need access to information regarding fundamental operations of the network in order to effectively manage the network and to use the industrial internet of things to communicate sensor and actuation signals (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status).
Regarding claims 8 and 18, Robbins teaches that it was known to flow and analyze at least three different fluids (e.g., para. 0039).  
	Regarding claims 21 and 22, Robbins teaches wherein the first liquid hydrogen product comprises gasoline, kerosene, or diesel (e.g., see para. 0041).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Robbins is used as the base reference and teaches the argued “liquid”.  Applicant’s arguments that Massie does not disclose a “liquid” and that it would not be obvious to modify Massie to handle a “liquid” are therefore considered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0284735 discloses extensive details of the industrial internet of things used in an oil and gas environment, including sensor and activation signals, and user alerts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/24/22